Citation Nr: 1710963	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-15 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD)/asthma.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos and lead paint exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

Although the RO reopened the previously denied claim of service connection for COPD/asthma and denied it on the merits in the May 2013 rating decision, the Board is required to consider whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

On his May 2014 substantive appeal, VA Form 9, the Veteran indicated his desire to testify before a member of the Board by live videoconference; however, he subsequently withdrew his request in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a respiratory disorder, to include as due to asbestos and lead paint exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  A December 2011 rating decision denied service connection for COPD/asthma, claimed as asbestosis and other respiratory illness; the Veteran did not submit a timely notice of disagreement within one year of the rating decision.

2.  Evidence received since December 2011 rating decision relates to an unestablished fact necessary to substantiate the claim and triggers VA duty to request a medical opinion.


CONCLUSIONS OF LAW

1.  The December 2011 rating decision denying entitlement to service connection for COPD/asthma, claimed as asbestosis and other respiratory illness including as due to asbestos and lead paint exposure, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, to include as due to asbestos and lead paint exposure.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of service connection for COPD/asthma.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105(c) (West 2015).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Reopening is warranted if the new evidence, when considered in conjunction with the old evidence, would at least trigger the duty to assist or through consideration of an alternative theory of entitlement.  Shade at 117, 118. Additionally, once the claim is reopened, the veteran is entitled to VA's duty to assist, including a nexus medical examination in accordance with 38 U.S.C. § 5103A(d)(2)(B).  Shade at 121.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection for COPD/asthma was initially denied in December 2011 on the basis that the condition neither occurred in nor was caused by service.  The Veteran was notified of this decision, but did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

At the time of the December 2011 decision, the evidence of record consisted of the Veteran's service treatment and personnel records, VA medical records from May 2006 to November 2011, and an article from Mesothelioma.com that described asbestos risks associated with the USS Franklin D. Roosevelt.  The service treatment records did not show diagnoses of COPD or a chronic respiratory disorder.  The personnel records showed the Veteran had a military occupational specialty (MOS) of boatswain mate.  The VA medical records showed treatment for COPD but did not contain an opinions regarding whether this disorder was related to military service.

The RO received the instant petition to reopen the claim in February 2013.  

Since the prior final denial, the evidence consists of VA treatment records, a May 2013 VA examination report that includes a nexus opinion, statements from the Veteran, and a clinical report from a private provider (Dr. B.) dated in October 2011.  This evidence was not previously considered and is therefore new.  The May 2013 VA examination report addresses the matter of causal nexus, which relates specifically to the reason the claim was last denied.  In addition, an August 2014 statement from the Veteran discusses in-service exposure to various substances which he believes caused his current respiratory disorder.  In this statement, he reported exposure to paint, and brass and chrome polish, in addition to previously reported asbestos and lead paint exposure.

The claim of service connection for respiratory is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The claim for service connection for a respiratory disorder is reopened.  

REMAND

Having reopened the claim of entitlement to service connection for COPD/asthma, further development is required.  The Board has recharacterized the Veteran's reopened claim as entitlement to service connection for a respiratory disorder, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On the Veteran's VA Form 9, he reported exposure to asbestos in service while aboard the USS Roosevelt.  At the VA examination in May 2013, a VA examiner determined that the Veteran's current COPD is not related to service.  The examiner did not, however, address the Veteran's contention that he was exposed to asbestos in service.  

Subsequent to the May 2013 examination, the Veteran asserted that during service he was at times confined to the brig.  He stated that during those times, he was required to polish chrome and brass fixtures along the bulkhead of the quarters and also paint the brig cells.  See Veteran Statement dated in August 2014.  

Due to the Veteran's MOS, minimal exposure to asbestos has been conceded.  There is no medical opinion in the file regarding his exposure to asbestos (or his other reported exposures) and how it may have affected his current respiratory disease.  As such, the current VA opinion is inadequate to properly adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In addition, VA treatment records dated in September 2014 show the Veteran is currently diagnosed with "severe endstage COPD/asthma."  Based on this finding, it is unclear whether the Veteran has a current diagnosis of asthma in addition to his COPD.  For these reasons, additional development is required.  

Finally, the Board recognizes that some VA and private medical records may still be outstanding.  

The Veteran was diagnosed with COPD by a private physician in August 2000.  He submitted a redacted clinical report, dated in October 2011, from a private physician in Tulsa, Oklahoma (Dr. B.).  This clinical report addresses the Veteran's COPD/emphysema.  

The Veteran also appears to receive ongoing treatment through the VA health care system.  VA records on file are from August 1999 to October 2000, August 2003 to June 2004, December 2007 to November 2011, and from July 2014 to October 2014.  The gaps in the Veteran's medical records lead the Board to believe that further development is necessary to obtain all VA medical records.  

The file must be updated to include any outstanding VA treatment records, including those since October 2014; and any additional, relevant private treatment records including those from Dr. B. in Tulsa, OK.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated prior to August 1999; also obtain records since October 2014.  Obtain relevant records from any private treatment providers identified by the Veteran, to include from Dr. B. in Tulsa, OK.  If any identified records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file and a copy of this remand to the May 2013 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion after reviewing the file.  If the examiner determines there is a need for a physical examination, then one should be provided.  

Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to the following:

a) The examiner is to clearly identify all current respiratory disorders.  If the Veteran does not have a current diagnosis of asthma, the examiner is to reconcile this finding with the diagnosis of "severe endstage COPD/asthma" noted in the September 2014 VA clinical records.

b) For each respiratory disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that such condition had onset during service or is otherwise related to service to include as a result of exposure to asbestos, paint that may have included lead, and/or brass and chrome polish.  

The examiner is advised that the Veteran has confirmed minimal exposure to asbestos aboard the USS Franklin D. Roosevelt. 

All opinions provided must be supported by a clear rationale.  If it is not possible to provide the requested opinions without resort to speculation, the examiner must state why speculation would be required in this case. 

3.  After ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


